Title: Enclosure: Decree of the New Orleans City Council, 9 August 1813
From: New Orleans City Council
To: 


            
              Le Conseil de Ville informé, d’après la déclaration de Son Président, que M. Le Breton Dorgenoy, malgré l’offre que lui a faite le Conseil de Se porter caution du résultat de l’appel qu’il a été invité de faire devant La Cour Suprême des Etats-Unis, a refusé de faire cet appel;
              Considérant que l’action intentée contre cet exmaréchal par M. Livingston n’est point une action qui lui Soit personnelle, et qu’elle ne lui est relative que comme Agent du Président des Etats Unis, et par conséquent du public;
              Considérant que Suivant le bon Sens, l’équité et les Lois de tous les pays, le refus que fait un mandataire d’exécuter ou de donner Suite à la volonté de Son mandant n’enlève point à ce dernier le droit d’agir pour la défense de Ses intérêts;
              Considérant que le Corps Municipal de cette ville et le Gouverneur de cet Etat, chacun en ce qui les concerne, sont les conservateurs et les défenseurs naturels des propriétés publiques, en l’absence de l’autorité exécutive, ou d’après le refus de Son mandataire:
              arrête que le Corps municipal de cette ville le considère comme compétent pour porter devant la Cour Suprême des Etats Unis, appel du Jugement de première instance rendu le trois du présent mois par l’honorable Dominique A. Hall en faveur de M. Edouard Livingston, et
				qu’en conséquence M. Moreau Lislet, avocat de la Corporation, devra de Suite introduire le dit appel devant la Cour Suprême des Etats Unis, au nom de la Corporation municipale de la Nelle orléans; en expliquant dans Sa pétition à ce Sujét que cet appel est ainsi
				introduit sur le refus qu’a fait l’exmaréchal M Le Breton Dorgenoy de l’introduire, et que le Maire, en Sa
				qualité, fournira tous cautionnemens voulus par la Loi en pareil cas.
              arrête aussi que Son Excellence Wm C. C. Claiborne Gouverneur de cet Etat, sera prié de concourir avec le Conseil de Ville pour former également un appel dans cette affaire, en Sa qualité de premier Magistrat de l’Etat de la Louisiane.
              arrête aussi que dans le cas où l’avocat de la Corporation eprouverait un refus dans la notification, a qui de droit, de l’appel recoit, il devra faire constater ce refus par deux Notaires de cette ville; et il remettra à la Corporation expédition de l’acte qu’ils dresseront à cet égard.
              arrête en outre que la présente délibération Sera transmise immédiatement à l’approbation du Maire qui en enverra copie officielle à son Excellence le Gouverneur et à l’avocat de la Corporation.
              Délibération du Conseil de ville, en Sa Séance du 9 août 1813.
              (signé) Missonnet, Recorder.
            
            
              approuvé le dit Jour et an
              (signé) N. Girod, Maire.
            
           
            Editors’ Translation
            
              
                The city council has been informed by a declaration from its president that Mr. Le Breton D’orgenoy, despite the council’s offer to stand surety for the result of the appeal he was invited to make to the United States Supreme Court, has refused to make this appeal;
                Considering that the action is not brought against this former marshal by Mr. Livingston personally, but only as it relates to him in his capacity as an agent of the president of the United States and consequently of the public;
                Considering that according to common sense, equity, and the laws of every country, the refusal of a proxy to execute or follow the directives of the person who gave him his mandate does not take away from that person the right to act in defense of his own interests;
                Considering the municipal body of this city and the governor of this state, with regard to that which concerns them, as the conservers and natural defenders of public properties in the absence of executive authority or in consequence of a proxy’s refusal to act:
                It is ordered that, as this city’s  municipal body considers itself competent to come before the United States Supreme Court, it appeal the decision of the lower court rendered on the third of the current month by the honorable Dominick A. Hall in favor of Mr. Edward Livingston.
			 In consequence, Mr. Moreau Lislet, attorney for the corporation, will immediately bring the said appeal before the United States Supreme Court in the name of the municipal corporation of New Orleans, explaining in his petition that it is introduced in
			 its name due to the refusal of the ex-marshal Mr. Le Breton D’orgenoy to do so, and
			 that the mayor, in his official capacity, will supply all the sureties required
			 by
			 law in such a case.
                It is ordered, in addition, that his excellency William C. C. Claiborne, governor of this state, be asked to cooperate with the city council and also to file his own appeal in this case in his capacity as first magistrate of the state of Louisiana.
                It is also ordered that, if the attorney for the corporation meets with a refusal on the part of the court to take up this appeal, he must have this refusal verified by two notaries of this city and remit to the corporation a copy of the document they will draw up on the subject.
                It is ordered moreover that the current proceedings be immediately submitted to the approbation of the mayor, who will send official copies to his excellency the governor and to the corporation attorney.
                Proceedings of the City Council at its 9 August 1813 session.
                (Signed) Missonnet, Recorder.
              
              
                Approved on the said day and year 
                (Signed) N. Girod, Mayor.
              
            
          